DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1, 2, 4-7, 11-14, 16, 20, 21, 24, 25 and 27, in the reply filed on 01/24/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claims 28-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claims. Claims 1, 2, 4-7, 11-14, 16, 20, 21, 24, 25 and 27 are currently examined on the merits.
Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for” or a generic placeholder) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  
Absence of the word “means” (or “step for” or a generic placeholder) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for” or a generic placeholder) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim 12 contains “first heating unit… to heat a surface of the particular metal to 800 ºC or higher” limitation which has been analyzed under 35 U.S.C. 112(f), because they use the non-structural terms “first heating unit” coupled with functional language “heat a surface of the particular metal to 800 ºC or higher” without reciting sufficient structure to achieve the function. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph limitation: [0147] of PGPUB US 20200270767 A1 describes that the “the first heater 31, the heater 232, and the 
Claim 16 contains “a second heating unit… to heat the common pipe over the entire length from the inlet to the gas supply outlet to 800 ºC or higher” limitation which has been analyzed under 35 U.S.C. 112(f), because they use the non-structural terms “second heating unit” coupled with functional language “heat the common pipe over the entire length from the inlet to the gas supply outlet to 800 ºC or higher” without reciting sufficient structure to achieve the function. Per the specification, “a second heating unit” has no description of the corresponding structure associated with it.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-14, 16, 20 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The recited in claims 12 and 16 “…800 ºC or higher…” constitutes an indefinite subject matter. It is not clear what the maximum temperature is or an upper limit of the temperature is. Therefore, the metes and bounds of claims 12 and 16 are not readily ascertainable. Clarification and/or correction are/is required. Claims 13, 14 and 20 are rejected because they depend on claim 12.
Claim 16 recites “a second heating unit… to heat the common pipe over the entire length from the inlet to the gas supply outlet to 800 ºC or higher”, but there is no corresponding structure in the specification could be identified as the “second heating unit”. Claim elements “a second heating unit… to heat the common pipe over the entire length from the inlet to the gas supply outlet to 800 ºC or higher” are limitations that invoke 35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. 
Applicant may:

(b)   Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)   Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)   Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP § 608.01(o) and 2181.
The recited in claim 20 “…the particular metal includes at least one of tungsten, a metal containing tungsten, an oxide of tungsten, an oxide of metal containing tungsten, a carbide of tungsten, a carbide of metal containing tungsten, a nitride of tungsten, and a nitride of metal containing tungsten” constitutes an indefinite subject matter. It is apparent that “a carbide of tungsten, a carbide of metal containing tungsten, a nitride of tungsten, and a nitride of metal containing tungsten” are compound of metal, and the 
The recited in claim 25 “…the particular metal includes at least one of tungsten, a metal containing tungsten, an oxide of tungsten, an oxide of metal containing tungsten, a carbide of tungsten, a carbide of metal containing tungsten, a nitride of tungsten, and a nitride of metal containing tungsten” constitutes an indefinite subject matter. It is apparent that “a carbide of tungsten, a carbide of metal containing tungsten, a nitride of tungsten, and a nitride of metal containing tungsten” are compound of metal, and the compound of metal are not metal; It is not clear what “the particular metal includes at least one of tungsten, a metal containing tungsten, an oxide of tungsten, an oxide of metal containing tungsten, a carbide of tungsten, a carbide of metal containing tungsten, a nitride of tungsten, and a nitride of metal containing tungsten” means. Therefore, the metes and bounds of claim 25 is not readily ascertainable. Clarification and/or correction are/is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:


Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. MPEP 2164.01 establishes the analysis required to determine whether the filed disclosure contains sufficient information regarding the subject matter of the claims as to one skilled in the art to make and use the claimed invention without undue experimentation. The factors to be considered to determine whether any necessary experimentation is undue, also known as The Wand factors, see In re Wands, 858 F. 2d 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
 vertical direction”, which appears to be illustrated by the figs 1, 5, 9. There is no enabling disclosure in the instant specification about how the integrated common pipe 423 recited in claim 16 (for example as illustrate by fig 8) is relatively arranged with the structural elements as recited in parent claim 1 (for example as . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Leibiger et al (US 20080213543 A1, “Leibiger”), and further in view of Takamizawa et al (US 20100001376 A1, “Takamizawa”) .
Regarding claim 1, Leibiger (entire document) teaches a vapor phase epitaxial growth device of a compound semiconductor, the device comprising a reactor vessel 20/10 (figs 1 and 2, abstract, 0048-0059): a wafer/substrate holder 6 arranged within the reactor vessel 10 and including a wafer holding surface configured to hold a wafer (substrate/template 7) with a wafer surface oriented substantially vertically downward (fig 2, 0059-0064); a first material gas supply pipe 1 configured to supply a first material gas into the reactor vessel 10 and arranged below the wafer holding surface (figs 2 and 3, 0042, 0043, 0059-0068); a second material gas supply pipe 3 configured to supply a second material gas, which reacts with the first material gas, into the reactor vessel 10 and arranged below the wafer holding surface (figs 2 and 3, 0042, 0043, 0053, 0059-0068).
Leibiger teaches the gases are discharged (fig 2), but does not explicitly teach a gas exhaust pipe arranged below the wafer holding surface. However Takamizawa teaches an apparatus for producing semiconductor material, wherein a gas exhaust tube is configured to exhaust gases in a reactor vessel and arranged below substrate/ wafer holder surface (fig 2, 0072). Therefore it would have been obvious that one of prima facie obvious.  See, e.g., In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975); see also MPEP 2144.04(VI) (C). The mere rearrangement of parts, without any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).
Leibiger/Takamizawa teaches that the first material gas supply pipe, the second material gas supply pipe, and the gas exhaust pipe are arranged to extend along a substantially vertical direction (Leibiger fig 2; Takamizawa fig 2), and a distance between the gas exhaust pipe and an axis line passing through a center of the wafer holding surface and vertical to the wafer holding surface is greater than distances between the axis line and each of the first material gas supply pipe and the second material gas supply pipe (Leibiger fig 2). Also, In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP 2144.04 (IV) (A).
.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Leibiger /Takamizawa et al (US 20100001376 A1, “Takamizawa”) as applied to claim 1 above, and further in view of Fujikawa et al (US 5595606 A, “Fujikawa”).
Regarding claim 4, Leibiger/Takamizawa teaches the first material gas supply pipe (apparently having outlets), the second material gas supply pipe (apparently having outlets), and the gas exhaust pipe as addressed above, and further teaches that a gas flow guide plate 10 and blowout tubes 11 (a shower head having a plurality of first nozzles) are configured to supply gas into the reactor vessel (Takamizawa fig 2, 0071-0075), but does not explicitly teaches that outlets of the first material gas supply pipe and the second material gas supply pipe are connected to the shower head, the surface of the shower head is arranged at a position below the wafer holding surface and facing the wafer holding surface, and the gas exhaust pipe is arranged around the shower head. However, the court has held that making the structure integral would be merely a matter of obvious engineering choice. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). Also, it has been held that the mere rearrangement of parts without modifying the operation of a device is prima facie obvious.  See, e.g., In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975); see also MPEP 2144.04(VI) (C). The mere rearrangement of parts, without any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04). Furthermore, it is a 
Regarding claim 5, Leibiger/Takamizawa/Fujikawa teaches that the shower head is made of aluminum (Fujikawa col 5 lines 29-30), meeting the claim.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Leibiger /Takamizawa /Fujikawa as applied to claim 4 above, and further in view of Olgado et al (US 20130087093 A1, “Olgado”)
Regarding claim 6, Leibiger /Takamizawa /Fujikawa teaches the shower head as addressed above, but does not explicitly teach the surface of the shower head has a material containing tungsten. However it is a known practice that a tungsten shower head is configure to produce semiconductor materials as taught by Olgado (0023, 0042). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Leibiger/ Takamizawa per teachings of Fujikawa in order to provide material resistance to high temperature processing (Fujikawa 0042). Also, it is well-established that the selection of a known material based on its suitability for its intended use supported a prima facie Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Also see MPEP 2144.07.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Leibiger /Takamizawa /Fujikawa as applied to claim 4 above, and further in view of Tobe et al (US 6080446 A, “Tobe”).
Regarding claim 7, Leibiger/Takamizawa/Fujikawa teaches the shower head comprising the plurality of nozzles as addressed above, but does not explicitly teach each of the plurality of first nozzles includes a first center hole configured to discharge the first material gas; and a first surrounding hole arranged around the first center hole and configured to discharge a particular gas, each of the plurality of second nozzle include nozzles includes: a second center hole configured to discharge the second material gas; and a second surrounding hole arranged around the second center hole and configured to discharge the particular gas. However Tobe (entire document) teaches and apparatus, wherein a shower hea54 d comprises center holes/nozzles 56 and each of the center holds being  surrounding by surrounding holes/nozzles 58 (figs 1-3, col 7 lines 12 to col 8 line 16). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Leibiger/Takamizawa per teachings of Tobe in order to provide suitable device for supplying gases into a reactor under a controlled conditions (Tobe abstract and col 7 lines 12 to col 8 line 16). Leibiger/Takamizawa/Fujikawa/Tobe teaches a similar nozzles to the instantly claimed. Therefore it is reasonably expected that the apparatus of Leibiger/Takamizawa/Fujikawa/Tobe is capable of performing the instantly claimed functions of “discharging a particular gas being a gas not containing oxygen  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987). See also MPEP 2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). Furthermore it should be noted that the instant claims are apparatus claims, and the courts have ruled that expressions relating an apparatus to the contents thereof during an intended operation are of no significance in determining the patentability of the apparatus claims, consult Ex parte Thibault, 164 USPQ 666, 667 (Bd. App, 1969). ln re Young (25 U.S.P.Q. 69, 71 (CCPA 1935)) and ln re Rishoi (94 U.S.P.Q. 71,73 (CCPA 1952)). It is well established that "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). MPEP 2115.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Leibiger /Takamizawa as applied to claim 1 above, and further in view of Hsueh et al (US 20150176122 A1, “Hsueh”).
Regarding claim 11, Leibiger/Takamizawa teaches the wafer holder having a surface (Leibiger fig 2; Takamizawa fig 2), but does not explicitly teaches that a surface of the wafer holder has a material containing tungsten arranged. However it is a known .
Claims 12-14, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Leibiger /Takamizawa as applied to claim 1 above, and further in view of Kamber et al (US 20080083970 A1, “Kamber”).
Regarding claim 12 and 20, Leibiger/Takamizawa teaches the heating elements or heaters (Leibiger fig 4; Takamizawa fig 2, 0071-0079), the first material gas supply pipe and the second material gas supply pipe having outlets (Leibiger fig 4; Takamizawa fig 2), and the gas supplied through the pipes/tubes is heated to 800 ºC or higher (Leibiger 0051; Takamizawa fig 2, 0108), but does not explicitly teach a surface of the pipes/tubes in a region in a vicinity of the gas supply outlets is covered with a metal. However Kamber teaches an apparatus, wherein the source tubes are coated with tungsten materials (0052, 0053, 0057, 0060, 0084, claims 2, 3 and 15), same particular metal material as recited in the instant claim 20. Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Leibiger/Takamizawa per teachings of Kamber in order to prevent unwanted corrosion of the tubes (Kamber 0052 and 0084). Leibiger/ Takamizawa /Kamber teaches the same coating material as instantly claimed. Therefore it is reasonably expected that the particular metal is a metal capable of decomposing the second material gas by a catalytic effect. If the composition is physically the same, it must have the same properties. “Products of identical chemical In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP 2112.01 II. Further, it is well-established that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Also see MPEP 2144.07.
Regarding claim 13, Leibiger/Takamizawa teaches the first material gas supply pipe having a plurality of outlets (for example outlets of tubes 4) and the second material gas supply pipe having outlets (for example outlets of tubes 3) (Takamizawa fig 2, 0071-0075) and a gas flow guide plate 10 and blowout tubes 11 having a plurality of outlet (Takamizawa fig 2, 0071-0075), e.g., the outlet of the first supply pipe, the second supply pipe, the outlets of the blowout tubes and the gas flow guide plate form a shower head for supplying gases. Kamber teaches that all surfaces within the reactor can be coated with tungsten materials (0052 and 0057), same particular metal material as recited in the instant claim 20. Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the shower head (formed of the outlet of the first supply pipe, the second supply pipe, the outlets of the blowout tubes and the gas flow guide plate) of  Leibiger/Takamizawa by coating the tungsten material as suggested by Kamber in order to prevent unwanted corrosion of the tubes (Kamber 0052 and 0057).

Regarding claim 16, Leibiger/Takamizawa teaches the first material gas supply pipe (for example tubes 4) and the second material gas supply pipe (for example tubes 3) configure a tube 3 (an integrated common pipe) (Takamizawa fig 2, 0071-0075), the first material gas and the second material gas are supplied to an inlet of the common pipe located opposite from the gas supply outlet (Takamizawa fig 2), the common pipe 2 has an inner wall (Takamizawa fig 2); Kamber teaches that all surfaces within the reactor can be coated with tungsten materials (0052 and 0057), same particular metal material as recited in the instant claim 20. Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the entire inner wall from the inlet to the outlet of the common tube in Leibiger/Takamizawa by coating the tungsten material as suggested by Kamber in order to prevent unwanted corrosion of the tubes (Kamber 0052 and 0057). Leibiger/Takamizawa/Kamber further teaches that multiple heater .
Claims 21, 24, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Leibiger /Takamizawa as applied to claim 1 above, and further in view of Chen et al (US 5304248 A, “Cheng”).
Regarding claim 21, Leibiger/Takamizawa teaches the wafer held by the wafer holding surface of the wafer holder as addressed above, but does not explicitly teach a ring unit including a hole and an actuator configured to move at least one of the wafer holder and the ring unit. However Cheng teaches an apparatus, wherein a ring 50 including a hole corresponding to a wafer held by a susceptor surface (wafer holding surface), and the susceptor (wafer holder) is movable vertically via an lift means (actuator) (fig 2, abstract, col 3 line 45 to col 6 line 56). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Leibiger/Takamizawa per teachings Cheng in order to protect the wafer from undesired deposition on the wafer surface (Cheng col 2 lines 10-68). As just addressed, Leibiger/Takamizawa/Cheng teaches similar structural elements to the instantly claimed structural feature. Therefore it is reasonably expected that the apparatus of Leibiger/Takamizawa/Cheng is capable of performing the instantly claimed functions of maintaining a constant distance between a surface of the ring unit and a surface of a compound semiconductor crystal grown on the wafer. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
Regarding claims 24 and 25, Leibiger/Takamizawa/Cheng teaches the ring as addressed above, and further teaches that the apparatus is for depositing tungsten (Cheng fig 2 and col 5 lines 39-50), same particular metal material as recited in claim 22; therefore it is reasonably expected that the ring is covered with tungsten for example at least after carrying out the deposition, and the particular metal is a metal capable of decomposing the second material gas by a catalytic effect. If the composition is physically the same, it must have the same properties. “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP 2112.01 II. 
Regarding claim 27, Leibiger/Takamizawa/Cheng teaches that the first material gas is a gas containing GaCl, and the second material gas is a gas containing NH3 (Leibiger fig 2, 0051-0052).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193. The examiner can normally be reached 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUA QI/Primary Examiner, Art Unit 1714